         Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA and                            )
STATE OF NEW JERSEY,                        )
                                            )
                       Plaintiffs,          )
v.                                          )         Civil Action No. 2:17-cv-04540 (WB)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States; )
ALEX M. AZAR II, in his official            )
capacity as Secretary of Health and         )
Human Services; UNITED STATES               )
DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES; STEVEN T.                   )
MNUCHIN, in his official capacity as        )
Secretary of the Treasury; UNITED           )
STATES DEPARTMENT OF THE                    )
TREASURY; RENE ALEXANDER                    )
ACOSTA, in his official capacity as         )
Secretary of Labor; and UNITED STATES )
DEPARTMENT OF LABOR,                        )
                                            )
                       Defendants.          )
____________________________________)

 FEDERAL DEFENDANTS’ REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
                                        INTRODUCTION

       The States’ amended complaint should be dismissed for lack of jurisdiction: They have

not adequately alleged or demonstrated that they have suffered, or will imminently suffer, a

concrete injury-in-fact as a result of the challenged Religious and Moral Exemption Rules. See

Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under

the Affordable Care Act (ACA), 83 Fed. Reg. 57,536 (Nov. 15, 2018) (codified at 26 C.F.R. pt.

54, 29 C.F.R. pt. 2590, and 45 C.F.R. pt. 147) (Religious Exemption Rule); Moral Exemptions

and Accommodations for Coverage of Certain Preventive Services Under the ACA, 83 Fed. Reg.

57,592 (Nov. 15, 2018) (codified at 26 C.F.R. pt. 54, 29 C.F.R. pt. 2590, and 45 C.F.R. pt. 147)

(Moral Exemption Rule) (collectively, Final Rules or Rules). Plaintiffs offer two theories of

standing. Neither is persuasive. First, the States contend that they have standing to sue because

they will suffer fiscal harm as a result of the Rules. But their allegations of harm are, quite


                                                  1
            Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 2 of 10




simply, speculative. They depend on attenuated chains of possibilities that do not constitute

certainly impending injuries. Second, the States allege that they have standing to sue the federal

government under the parens patriae doctrine. This argument suffers from numerous defects,

not the least of which is that the Supreme Court rejected it almost a century ago. Thus, as

explained below and in Federal Defendants’ opening brief, dismissal is appropriate.

                                           ARGUMENT

   I.        Plaintiffs’ Claims of Fiscal Harm Are Speculative

        Plaintiffs’ assertion that they have standing to sue on the basis of fiscal harm fails

because their allegations of harm are unduly speculative. “Standing under Article III of the

Constitution requires that an injury be concrete, particularized, and actual or imminent; fairly

traceable to the challenged action; and redressable by a favorable ruling.” Monsanto Co. v.

Geertson Seed Farms, 561 U.S. 139, 149 (2010) (citation omitted). “Although imminence is

concededly a somewhat elastic concept, it cannot be stretched beyond its purpose, which is to

ensure that the alleged injury is not too speculative for Article III purposes—that the injury is

certainly impending.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013) (citation and

internal quotation marks omitted). Accordingly, “[a]llegations of possible future injury are not

sufficient.”1 Id. (citation and internal quotation marks omitted).

        1
          Plaintiffs argue that the Court should accept their factual allegations as true, because
Federal Defendants have not introduced evidence to contradict those factual allegations.
Plaintiffs’ Combined Resp. in Opposition to Mtn. to Dismiss (Opp.), April 12, 2019, ECF No.
162, at 2-3. Even if the Court accepts plaintiffs’ factual allegations as true, however, the
amended complaint should be dismissed for lack of standing. In Clapper, the Court treated
plaintiffs’ factual allegations as true, but nonetheless concluded that plaintiffs lacked standing
because the factual allegations did not establish imminent harm. See Clapper, 568 U.S. 410-12.
Just so here. Plaintiffs’ factual allegations do not establish imminent harm. Instead, as explained
throughout this brief, their allegations of imminent harm are based on assumptions, not facts,
about whether employers or schools will invoke an exemption and about what female employees
or students will do in response. See, e.g., Am. Compl. ¶ 23. In any event, to the extent the Court
treats Plaintiffs’ assumptions as facts, Federal Defendants have identified evidence that
undercuts these “facts,” such as Exhibit W to Plaintiffs’ Preliminary Injunction motion, which
shows that many of employers highlighted by Plaintiffs object only to a subset of contraceptives,
Ex. W to Plaintiffs’ Mtn. for Prelim. Inj., Dec. 17, 2018, ECF No. 90, at 2 (Cummins Allison and
Bingaman & Son object to four specific contraceptive methods); id. at 12 (Geneva College
                                                  2
         Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 3 of 10




       The “imminence” requirement is the States’ stumbling block: Allegations of possible

future injury are all the States have to offer. They contend first that “Pennsylvania and New

Jersey women who lose contraceptive coverage under the Rules will seek it elsewhere, including

from state-funded programs.” Opp. at 3. But Plaintiffs can identify no employers or schools in

their states that not only object to contraceptive coverage, but that also plan to invoke the

religious or moral exemptions under these Final Rules (and not, for example, under the previous

rules, or under an injunction). Nor do they know whether there are any women who work at

these hypothetical employers or who attend these hypothetical schools who do not share their

employer’s or school’s opposition to contraceptive coverage, and who use the contraceptive

coverage, and who in its absence will turn to state-funded programs, as opposed to, for example,

a spouse’s or parent’s insurance plan. Nor can the States confidently predict that any of these

women will also satisfy the eligibility requirements for the state-funded programs, including

their stringent income requirements. As to this last point, Plaintiffs might respond that the

women could use Title X clinics that also receive state funding and that have no income

eligibility requirements. Opp. at 4. But statute and regulations require Title X projects to focus

on serving low-income individuals, see 42 U.S.C. § 300(a)-4(c)(1), 42 CFR § 59.5(a)(6), and

whether any of these hypothetical women will use such clinics is speculation. It is still further

speculation that these hypothetical women will use Title X clinics in great enough numbers to

cause the States to increase their funding of these clinics. Plaintiffs’ theory of standing, then,

“relies on a highly attenuated chain of possibilities [and] does not satisfy the requirement that

threatened injury must be certainly impending.” Clapper, 568 U.S. at 410.




objects to “abortion inducing drugs”). Federal Defendants have also pointed out that employers
and schools may have the benefit of injunctions which, separate and apart from the Final Rules,
obviate the need for them to comply with the contraceptive-coverage mandate. See, e.g., Geneva
College, et al. v. Azar, No. 2:12-cv-207, Order Granting Permanent Injunction & Declaratory
Relief, ECF No. 153 (W.D. Pa. July 5, 2018). And of course, as Plaintiffs’ admit, Opp. at 2-3,
the Court should not treat controverted factual allegations as true.

                                                  3
         Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 4 of 10




       Plaintiffs next assert that “other women will forgo contraceptive health services

altogether, and the States will bear increased costs through these same programs.” Opp. at 4-5.

This theory fares no better, as it too resides in the realm of the speculative. It assumes: that

there are women in Pennsylvania or New Jersey who will lose contraceptive coverage as a result

of these exemptions, that they will not share the objection to contraceptive coverage of their

employer or school and will not receive coverage from a spouse or a parent, that they will

experience an unintended pregnancy, and that they will resort to a state-funded program and

satisfy the eligibility requirements for the state-funded program. That is a long list of speculative

assumptions – too long, in fact, to support the conclusion that an injury is certainly impending.

See Clapper, 568 U.S. at 409-10.

       Plaintiffs’ efforts to make these harms appear more immediate come up short. To start,

they point to estimates of the impact of the exemptions that were included in the Final Rules.

Opp. at 5-6. But – and there is no getting around this point for the States – the Agencies made it

clear that they were speculating about the impact of the Final Rules. The Agencies said that they

could not know the precise impact of the Rules before they were issued, and they also stated that

their speculation was deliberately overbroad in order to satisfy executive orders that require

agencies to determine if a rule could possibly have an impact of at least $100 million. E.g.,

Religious Exemption Rule, 83 Fed. Reg. at 57,574-82 (identifying “multiple levels of

uncertainty” involved in “estimat[ing]” the number of women potentially affected, nevertheless

basing estimates on various “assum[ptions],” concluding the actual number affected would be

“far fewer,” and declaring the estimates were made “only for the purposes of determining

whether the rules are economically significant under Executive Orders 12866 and 13563”). This

context matters. Whereas agencies can, and sometimes must, speculate about the impact of the

rules that they issue, speculation is not a proper basis for Article III jurisdiction. The Agencies,

moreover, did not make any estimates about the number of women in Pennsylvania and New

Jersey who might be affected, which is the relevant inquiry here.



                                                  4
         Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 5 of 10




       The States also try to make their speculation seem more concrete by listing “employers

that either litigated against the Mandate or had taken advantage of the Accommodation” and that

have a presence in Pennsylvania or New Jersey. Opp. at 5-6. But, as Federal Defendants have

noted before, this argument does not take into account whether those entities are likely to use the

exemption, or whether they will rely on the preexisting accommodation, under which employees

receive contraceptive coverage. Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 730-31

(2014) (acknowledging that the accommodation might have satisfied the religious objections of

the plaintiffs in that case, Conestoga and Hobby Lobby, which appear on Plaintiffs’ list).

Moreover, many of the named employers, including Hobby Lobby, Conestoga, Cummins

Allison, Geneva College, and Bingaman & Son Lumber, only object to a subset of FDA-

approved contraceptives. See Ex. W to Plaintiffs’ Mtn. for Prelim. Inj., ECF No. 90, at 2

(Cummins Allison and Bingaman & Son object to four specific contraceptive methods); id. at 12

(Geneva College objects to “abortion inducing drugs”). Finally, Plaintiffs do not account for

employers that need not comply with the contraceptive-coverage mandate because of legal

grounds separate from the Final Rules, such as injunctions against the Agencies preventing

enforcement of the mandate against them. See, e.g., Geneva College, No. 2:12-cv-207, Order

Granting Permanent Injunction & Declaratory Relief, ECF No. 153 (injunction protecting Seneca

Hardwood Lumber Co., a Pennsylvania Corp.).

       Plaintiffs also erroneously argue that Texas v. United States, 809 F.3d 134 (5th Cir.

2015), aff’d by an equally divided Court, 136 S. Ct. 2271 (2016), supports their allegations that

they have standing based on fiscal harm. In Texas, the challenged rule “would [have] enable[d]

at least 500,000” immigrants to impose on Texas the costs of issuing driver’s licenses simply by

providing “proof of lawful presence or employment authorization.” Id. at 155. Federal

Defendants explained in their opening brief that “[n]o similar certainly impending costs await

Plaintiffs: They have not demonstrated anything close to an equivalent likelihood of injury,

given that they have not shown that they face a similarly large potential pool of women who

might so easily impose harm on their fisc.” Federal Defendants’ Memo. in Support of Mtn. to

                                                 5
            Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 6 of 10




Dismiss (MTD Memo.), March 28, 2019, ECF No. 157, at 9. In response, the States argue that

“it is the existence of an injury that is relevant for standing purposes, not the size of that injury,”

and that by Federal “Defendants’ logic, the injury in Texas was entirely speculative as well:

Texas pointed only to a pool of individuals eligible for DAPA, but could not demonstrate with

certainty that any of these individuals would apply and be granted status under the program.”

Opp. at 7.

        The States’ first argument misses the point. Federal Defendants did not argue in their

opening brief that the size of the injury matters. Rather, Federal Defendants’ argument was –

and is – that the size of the pool of individuals who could impose a cost on the States is relevant

to the likelihood of injury. If, for example, there is a 1/10,000 chance that any individual will

cause an injury, then the likelihood of an injury occurring is much greater if the relevant pool of

individuals contains 1,000,000 people rather than 10 people. And Plaintiffs’ second argument –

that the injury in the Texas case too was speculative – is self-refuting. In the Texas case, the

basis for standing was that Texas would be injured if individuals in a very large pool,

approximately 500,000 persons to be more exact, took the common step of obtaining a driver’s

license. See Texas, 809 F.3d at 155; Federal Highway Administration, Our Nation’s Highways

2011, Chapter 4, Figure 4-2 (2011)

https://www.fhwa.dot.gov/policyinformation/pubs/hf/pl11028/chapter4.cfm (accessed April 19,

2019) (showing that there were 620 licensed drivers per 1000 residents in the State of Texas in

2009). Here, on the other hand, the basis for standing is much more uncertain, turning as it does

on unknown numbers of employers, schools, and women, as well as on unknown information

about (i) beliefs with respect to contraception, (ii) insurance choices, and (iii) income, among

other things. Plaintiffs’ comparison rings hollow.2


        2
         Plaintiffs did not allege in their amended complaint that they are harmed by the
exemptions for individuals. See MTD Memo. at 8. They now assert that they are, and in the
same fashion as they are harmed by the exemptions for employers and schools. Opp. at 3 n.4.
But this allegation does not appear in their amended complaint, which cannot be amended by a
response to a motion to dismiss. Pennsylvania ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d
                                                   6
          Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 7 of 10




   II.      Plaintiffs Cannot Ground Standing in the Parens Patriae Doctrine

         The States also argue that they have standing to sue under the parens patriae doctrine.

Specifically, they contend that they are entitled to sue to vindicate the “general physical and

economic well-being of their populace and [to] ensur[e] that the States and their residents are not

excluded from the benefits that are to flow from participation in the federal system.” Opp. at 7

(quotation marks and brackets omitted).

         Not so. The Supreme Court has long held that “[a] State does not have standing as

parens patriae to bring an action against the Federal Government.” Alfred L. Snapp & Son, Inc.

v. Puerto Rico ex rel. Barez, 458 U.S. 592, 610 n.16 (1982) (citation omitted). And the Third

Circuit has explained that “[i]t has been settled since Massachusetts v. Mellon, 262 U.S. 447, 486

(1923), that a state may not attempt as parens patriae to enforce rights of its citizens in respect of

their relations with the Federal Government.” Pennsylvania v. Porter, 659 F.2d 306, 317 (3d Cir.

1981) (en banc) (citation omitted) (italics added).

         Plaintiffs do not accept these well-settled principles. They contend that the prohibition

on parens patriae standing is a narrow one, blocking a state from “bring[ing] a parens patriae

suit to protect her citizens from the operation of federal statutes,” but allowing a state to “seek to

enforce existing federal statutes—specifically [here], the APA and the ACA.” Opp. at 9

(quotation marks omitted). They insist that Massachusetts v. EPA, 549 U.S. 497, 518–26

(2007), supports this distinction. And they maintain that Porter is inapplicable because it

“involved Fourteenth Amendment claims against local civil and law enforcement officials, not

claims brought under the APA against federal regulations,” and has been effectively overruled by

Massachusetts v. EPA, 549 U.S. at 520 n.17. Opp. at 9, 9 n.12.




173, 181 (3d Cir. 1988) (“[T]he legal theories set forth in Pennsylvania's brief are helpful only to
the extent that they find support in the allegations set forth in the complaint. It is axiomatic that
the complaint may not be amended by the briefs in opposition to a motion to dismiss.”) (brackets
and quotation marks omitted). And, in any case, for the reasons explained in this memorandum,
Plaintiffs’ speculative allegations of injury are flawed.
                                                  7
         Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 8 of 10




       The States’ arguments fall flat. In Massachusetts v. EPA, the Court did not base its

standing holding on harm to the Commonwealth’s residents, but on the loss of the “state’s

coastal property.” 549 U.S. at 522 (quotation marks omitted). The distinction Plaintiffs’ draw –

between protecting citizens from federal law and enforcing federal law – derives from dicta in a

footnote. Id. at 520 n.17. But even setting that flaw aside, the distinction does not support

jurisdiction in this case: The States here are trying to prevent federal laws – namely, the

challenged regulations – from applying to their citizens. And this is precisely the sort of parens

patriae claim that the Supreme Court prohibited in Massachusetts v. Mellon, 262 U.S. at 486.

Moreover, in Porter, the Third Circuit directly addressed the (in)applicability of the parens

patriae doctrine to lawsuits brought by states against the federal government, 659 F.2d at 317,

and that case remains good law. Finally, the States’ theory is premised on their supposed need to

protect the “physical and economic well-being of their populace,” Opp. at 7 (quotation marks

omitted), but as demonstrated in the previous section, they have offered only speculation that the

challenged Final Rules will negatively affect their populace.

                                         CONCLUSION

       For the reasons stated above and in Federal Defendants’ opening memorandum,

Plaintiffs’ amended complaint should be dismissed.


DATED: April 19, 2019                         Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              MICHELLE R. BENNETT
                                              Assistant Director, Federal Programs Branch

                                              /s/ Justin M. Sandberg
                                              JUSTIN M. SANDBERG (Il. Bar No. 6278377)
                                              Senior Trial Counsel
                                              MICHAEL GERARDI
                                              CHRISTOPHER R. HEALY
                                              REBECCA M. KOPPLIN
                                              DANIEL RIESS
                                              Trial Attorneys
                                              U.S. Dep’t of Justice, Civil Div., Federal Programs Branch

                                                 8
Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 9 of 10



                            1100 L Street, NW
                            Washington, D.C. 20001
                            (202) 514-5838
                            Justin.Sandberg@usdoj.gov
                            Attorneys for Federal Defendants




                              9
        Case 2:17-cv-04540-WB Document 164 Filed 04/19/19 Page 10 of 10



                                  CERTIFICATE OF SERVICE

       I hereby certify that, on April 19, 2019, a copy of the forgoing document was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.



DATED this 19th day of April, 2019.                        /s/ Justin M. Sandberg
                                                           JUSTIN M. SANDBERG




                                                  10
